Waite, J.
Several of the issues in this case terminated in special demurrers. It became necessary, therefore, for the court to look at the whole record, and ascertain where was the first substantial defect in the pleadings. For however defective might be the pleadings of the defendants, yet, if the plaintiff’s declaration was insufficient upon a general demurrer, he could not recover. The court below having accordingly decided, that the declaration was insufficient, the question is brought before us for revision, by a motion in error.
The contract on the part of the defendants, as stated in the declaration, is, that they were to manufacture certain materials into clocks, and make and finish them as fast as they could be made, by faithfully employing constantly ten workmen, exclusive of the defendants and certain others ; and would, in the first place, complete one hundred clocks ; then two hundred, at two successive times; then three hundred at each successive time, until two thousand were completed. The defendants further agreed to deliver to the plaintiff one half of the first three hundred, and three fourths of the remainder.
It is apparent from the contract, that the clocks were to be made no faster than they could be, by the assistance of a specified number of workmen ; and that no clocks were to be delivered until one hundred were made.
Now, the breach assigned is, that the defendants neglected *425and refused to perform their part of the contract, and never delivered any part of the clocks, although they were often demanded.
But there is no averment that a sufficient time had elapsed for making one hundred clocks, or that the defendants having made them, neglected or refused to deliver the one half, or that the defendants neglected to employ the stipulated number of workmen.
With respect to a demand, that could be of no avail, unless made after the clocks were finished, or the lapse of a reasonable time for making them. When the clocks were demanded does not appear. It might have been made before the'clocks were completed.
It is, indeed, evident, that a long time had intervened between the making of the contract and the commencement of the suit.. But we cannot, as a matter of law, say, that that time was sufficient for making the clocks. Upon this subject we can determine nothing, except by the aid of proper aver-ments.
In a very recent case, where it was averred, in the declaration, that the defendant promised to render his account within a reasonable time, when thereunto afterwards requested, the declaration, upon demurrer, was adjudged bad, because there was no averment that a reasonable time had elapsed, or that a request had been made. Canfield v. Merrick, 11 Conn. Rep. 425.
It is further stated, that the defendants manufactured the materials into clocks, and parts of clocks, and clandestinely conveyed them away out of the state, and to places unknown. But how many clocks were made, is not stated. If the numher did not amount to one hundred, then there was no obligation to deliver them. Had it been shewn, that the defendants had so disposed of the clocks or materials as to deprive themselves of the power of fulfilling their contract, the case might be different. But that does not appear.
Again it is stated, that the defendants conveyed away all their own property, secreted the stock and materials, which were to be manufactured into clocks, and defrauded the plaintiff.
However improper the conduct of the defendants may have been, yet if they have not broken their contract with *426the plaintiff, they are not liable to him in the present suit. Now, there is no stipulation in that contract, that they would not convey away their own property, or that they would keep the materials to be made into clocks in any particular place. By the very terms of the contract, the materials were to be and remain in the possession of the defendants. They had a right to keep them where they pleased, provided they continued to manufacture them in the manner stipulated in the contract.
Upon the whole, therefore, we are all of opinion that the breach of the contract is not well assigned •, and consequently, that there is no error in the judgment complained of.
This view of the subject renders it unnecessary to consider the other questions that have been presented, by the defendants’ counsel.
In this opinion, the other Judges concurred.
Judgment affirmed,